Dissenting Opinion.
Howard, J.
— With the greater part of the original opinion in this case, as well as of the principal opinion on the petition for a rehearing, I fully concur. There can be no question that those who retain the original faith of a church, or congregation are entitled to retain also the property acquired by or given to such church or congregation. Those who fall away from the original faith, whether the majority or the minority can have no right to take with them any of the property of the church. The property having been given to the church, or acquired by it, for the purpose of sustaining or spreading the belief taught by the church and the practice of its doctrine, it would be manifestly inequitable that members afterwards rejecting the faith should have any part in the property used in disseminating the same faith. I am of opinion, however, that there was evidence in this case quite sufficient to sustain the finding of the trial court, and, this being true, that we have ■ no right to disturb the judgment so rendered. The evidence, as I read it, and even'the original articles of faith and practice, and the code of rules adopted by the church on its organization, sustain the finding that Mount Tabor Regular Baptist Church taught from the beginning the faith now professed by the appellees, and hence, that it was a Means Church from its foundation. The decisions of the various councils, and of the Danville Association, are all con*425fessedly but evidence of what was the original belief of the church. But, besides this evidence, there was ample evidence also, given by many learned teachers and doctors of the Baptist church, going to show that the Mount Tabor Church was always a means, and not an anti-means church; in other words, as its articles of belief and rules of decorum seem to show, that, while the church believed in election by grace and justification by the righteousness of God; yet it also believed that they that have done good shall rise to eternal life, and they that have done evil to eternal damnation; that is, that men may be brought to God by human means, God is making use of the instrumentality of man.
Much evidence was also given to show that, by the original constitution, of this church, the form of government is that the majority vote is the voice of the church, even in articles of faith; that each church must put its own construction upon the Scriptures, and that this must be done by a majority vote: There is no appeal to any other authority. The local church is supreme. The record further shows that, as a matter of fact, the anti-means minority was not expelled for any belief or want of belief, but “for disorderly conduct in declaring an unfellowship for a portion of the members of Mount Tabor Church.”
The evidence here referred to was believed by the trial court, who therefore found that the means majority were the true Mount Tabor Church, and rightfully entitled to the church property. I am at a loss, consequently, to know how we can, consistently with the rules of this court, disregard the finding so made, and reverse the judgment based upon it.
For the reasons here given, I must dissent from the conclusion reached by the majority of my brethren.